Smith,
dissenting: I dissent from so much of the opinion as holds that each of the petitioners is not entitled to deduct from gross income his pro rata share of the cost of making ordinary repairs. In their brief the petitioners waive a claim to the deduction of the cost of alterations. They contend, however, that they are entitled to the deduction of the following:
Repair of concrete in yard area_ $128
Repair of sidewalk doors_ 28
Repair of locks_ 22
Patching plaster_1, «300
Repairing rain-water leaders and boxes_ 150
Painting_2,1ST
Total_3, SIS
The Commissioner’s regulations, article 103, Regulations 62, provide :
The cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life, hut keep it in an ordinarily *1003efficient operating condition, may be deducted as expense, provided tbe plant or property account is not increased by the amount of such expenditures. * * *
I am of the opinion that the repairs above listed are of this character. I can see no legal warrant for disallowing the deduction of these items as ordinary and necessary expenses.
Seawell agrees with this dissent.